                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

    SECURITIES AND EXCHANGE
    COMMISSION,                                       MEMORANDUM DECISION AND
                                                    ORDER GRANTING THE RECEIVER’S
            Plaintiff,                               MOTION FOR REASSIGNMENT OF
                                                    ANCILLARY CASE REFERRALS TO A
    v.                                                 SINGLE MAGISTRATE JUDGE

    ROGER S. BLISS, et al.,                                          2:15-cv-98

            Defendants.                                Chief District Judge Robert J. Shelby



           Before the court is the Receiver’s Renewed Motion for Reassignment of Ancillary Case

Referrals to a Single Magistrate Judge. 1 Pursuant to the court’s Order to Provide Notice, 2 the

Receiver notified Defendants in related cases of her Motion and the deadline for opposing it. 3

No Defendant opposes her Motion, and the February 18, 2018 deadline for doing so has passed.

After consideration of the factors enumerated in DUCiv 83-2(g), the court grants the Receiver’s

unopposed Motion because it will promote judicial efficiency and will not prejudice any

Defendant. The Clerk of Court is directed to reassign the below-listed case referrals to

Magistrate Judge Paul M. Warner.

       1. Georgelas v. Devereaux, 2:16-cv-000508-RJS-DBP, filed on June 8, 2016, assigned to
Magistrate Judge Dustin B. Pead.

       2. Georgelas v. Call, 2:16-cv-000511-RJS-DBP, filed on June 8, 2016, assigned to
Magistrate Judge Dustin B. Pead.

       3. Georgelas v. Olsen, 2:16-cv-000529-RJS-EJF, filed on June 8, 2016, assigned to
Magistrate Judge Evelyn J Furse.


1
    Dkt. 251.
2
    Dkt. 254.
3
    See Dkt. 255.
       4. Georgelas v. Spring Grove Investments, 2:16-cv-000534-RJS-BCW, filed on June 8,
2016, assigned to Magistrate Judge Brooke C. Wells.

       5. Georgelas v. Michelle Bliss, 2:16-cv-000556-RJS-EJF, filed on June 9, 2016, assigned
to Magistrate Judge Evelyn J. Furse.

       6. Georgelas v. Jeanine Bliss, 2:16-cv-000558-RJS-BCW, filed on June 9, 2016, assigned
to Magistrate Judge Brooke C. Wells.

       7. Georgelas v. Natalie Bliss, 2:16-cv-000559-RJS-BCW, filed on June 9, 2016, assigned
to Magistrate Judge Brooke C. Wells.

        8. Georgelas v. Mindy Bliss aka Mindy Phillips, 2:16-cv-000561-RJS-BCW, filed on
June 9, 2016, assigned to Magistrate Judge Brooke C. Wells.

       SO ORDERED this 5th day of March, 2019.

                                           BY THE COURT:


                                           ________________________________________
                                           ROBERT J. SHELBY
                                           United States Chief District Judge




                                              2
